Citation Nr: 0901500	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-17 286	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper extremities and both lower extremities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran had active service from August 1965 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO, in pertinent part, denied 
service connection for peripheral neuropathy of both upper 
extremities and both lower extremities.  The veteran's 
disagreement with that decision led to this appeal.  

FINDING OF FACT

On December 16, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran's authorized representative that the veteran had 
requested withdrawal of his appeal; this was confirmed by a 
facsimile transmission from the veteran received on 
January 8, 2009.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


